UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 201 3 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia ( A state-owned public limited liability Company ) (Translation of registrant’s name into English ) J l. Japati No. 1 Bandung 40133 , Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F : Form 20-F {X} Form 40-F { } Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes { } No {X} Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes { } No {X} SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized . Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk . (Registrant) Date October 25, 201 3 By /s/ Honesti Basyir (Signature) Honesti Basyir Director of Finance Perusahaan Perseroan (Persero) P T Telekomunikasi Indonesia Tbk and Subsidiaries C onsolidated financial statements as of September 30, 2013 (unaudited) and for nine months period ended with comparative figures as of December 31, 2012 (audited) and for nine months period ended September 30, 2012 (unaudited). These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2013 (UNAUDITED) AND FOR NINE MONTHS PERIOD ENDED WITH COMPARATIVE FIGURES AS OF DECEMBER 31,2012 (AUDITED) AND FOR NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2012 (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statements of Financial Position 1-2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Equity 4-5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7-119 Table of Contents These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS OF SEPTEMBER 30, 2013 (UNAUDITED) WITH COMPARATIVE FIGURES AS OF DECEMBER 31, 2012 (AUDITED) (Figures in tables are presented in billions of Rupiah, unless otherwise stated) Notes September 30,2013 December 31,2012 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u, 4 17,662 13,118 Other current financial assets 2c,2e,2u, 5 441 4,338 Trade receivables - net of provision for impairment of receivables 2g,2u, 6 - - Related parties 2c,37 1,052 701 Third parties 6,382 4,522 Other receivables - net of provision for impairment of receivables 2g,2u,44 241 186 Inventories - net of provision for obsolescence 2h,
